Citation Nr: 1214456	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-41 940A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder.



ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from February 2006 to February 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling from February 9, 2008.  However, since he was last examined, he has submitted evidence that his PTSD symptoms are increasing in severity.  Specifically, he alleges hallucinations, crippling paranoia and periods of incapacity that render him unable to eat or talk to friends or family.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Thus, the Veteran should be scheduled for a VA mental health examination upon remand.  

The Veteran received a VA examination of his low back in July 2008.  Although reports of low back pain since service were noted on the examination report, a physical examination of the Veteran, including x-ray studies, showed no pathology upon which to render a diagnosis.  However, the examiner did not comment on an April 2008 clinical note diagnosing lumbar strain with a history of back pain since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The matter should be referred to the July 2008 examiner, if available, for clarification of his opinion.  

The record reflects that the Veteran has consistently reported left knee pain both during service and since his discharge, with no apparent diagnosis.  The July 2008 examiner found that there was no pathology upon which to base a diagnosis.  In March 2009, the Veteran suffered a left knee injury resulting in left knee internal derangement.  In light of the competent reports of knee pain both during and after service, an examination of the Veteran's left knee should be scheduled to determine whether his current disability was caused or chronically worsened as a result of his active service.  

Finally, the Board notes that post-service treatment records from the Oklahoma City VA Medical Center (VAMC) have been obtained.  The most recent records from that facility are dated in January 2010.  It appears that the Veteran receives regular treatment from that facility.  Thus, updated treatment records should be obtained on remand.

The Veteran contends that he is unable to work as a result of his PTSD.  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of a total disability rating based on individual unemployability (TDIU) should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand as part of the claim for a higher initial rating.  That is, the agency of original jurisdiction (AOJ) should address whether a TDIU is warranted when it re-adjudicates the initial rating issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Oklahoma City VAMC and request that all records of the Veteran's treatment at that facility since January 2010 be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of impairment attributable to PTSD.  

The report of the examination should contain a detailed account of all manifestations of the disability.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's PTSD symptomatology on his ability to obtain or maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

3.  Return the claims folder to the July 2008 examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that a low back disorder had its onset during the Veteran's period of active service.  The examiner must reconcile his finding with the April 2008 clinical note diagnosing lumbar strain with a history of back pain since military service and explain any difference of opinion.  The examiner should specifically set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of service.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

4.  Schedule an examination of the Veteran to determine the nature and etiology of any left knee disorder.  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each left knee disability found.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder began during the Veteran's period of active service.  (The examiner is advised that the Veteran is competent to report left knee pain and/or an injury to the knees during service.)  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  The examiner should also comment on the effect of the March 2009 injury on the analysis of the question of service connection.

If the examiner determines that he/she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After the above has been completed, readjudicate the issues on appeal, including the TDIU question, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

